                                                                     JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11 GABRIEL DORSEY,                          Case No.: 2:21-cv-03029-JAK (MAAx)
12                                          ORDER RE NOTICE OF
                  Plaintiff,                VOLUNTARY DISMISSAL OF
13                                          ENTIRE CASE WITH PREJUDICE
                                            (DKT. 9)
14          vs.

15 VKJ MOORPARK, LLC; and DOES 1

16 to 10,

17                Defendants.
18

19

20

21

22

23

24

25

26

27

28
 1         Based on a review of the Notice of Voluntary Dismissal of Entire Case with
 2   Prejudice (Dkt. 9) and the associated request to retain jurisdiction (the “Request”),
 3   sufficient good cause has been shown for the requested relief. Therefore, the Request
 4   is GRANTED, and this action is DISMISSED without prejudice. The Court retains
 5   jurisdiction to vacate this Order and to reopen the action through and until August
 6   17, 2021; provided, however, any request by any party(ies) that the Court do so, shall
 7   make a showing of good cause as to why the settlement has not been completed
 8   within the 30-day period, what further settlement processes are necessary, and when
 9   the party(ies) making such a request reasonably expect the process to be concluded.
10   If Plaintiff does not seek to reopen the action before August 17, 2021, the action will
11   be dismissed with prejudice.
12

13         IT IS SO ORDERED.
14

15         DATED: July 8, 2021                     _______________________________
16                                                 John A. Kronstadt
                                                   United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
